DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 2-13 and 17-20 are objected to because of the following informalities:  line 1 should be amended to – [[A]] The valvetrain according-.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following claim limitations 
An electrical device (claim 1)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
Device (An electrical device - claim 1)
coupled with functional language 
That configures the rocker arm assembly (An electrical device - claim 1)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

electromagnetic latch assembly (¶0009) (An electrical device - claim 1)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 5-11, 14 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5:
The claim recites the limitation "the poppet valve" in line 11.  There is insufficient antecedent basis for this limitation in the claim. The applicant should amend the limitation to –the moveable valve-.
Claims 6-11 are rejected due to their dependence on claim 5.

Regarding claim 7:
The claim recites the limitation "the two abutting surfaces" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the two abutting” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is rejected due to its dependence on claim 7.

Regarding claim 14:
The claim recites the limitation "the cylinder head" in line 4.  There is insufficient antecedent basis for this limitation in the claim.


Regarding claim 19:
The claim recites the limitation "the parts" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the cam follower" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is rejected due to its dependence on claim 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9, 10 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 4,203,397 to Soeters.
Soeters discloses:
Regarding claim 1:
figure 1) for an internal combustion engine of a type that has a combustion chamber (26c), a moveable valve (16) having a seat (26d) formed in the combustion chamber, and a camshaft (24), comprising: 
a rocker arm assembly comprising a rocker arm (18); 
an electrical device (54/54d, as indicated in the 35 USC 112(f) interpretation above, this is part of the electromagnetic latch assembly) that configures the rocker arm assembly (actuates the latch 22 which locks the inner and outer arms 36 and 34 relative to each other) or provides position feedback for a part of the rocker arm assembly (18); and 
a framework (56 and 58; under the broadest reasonable interpretation, this could also be interpreted to be the cylinder head 26) that supports a conductor (supports 54 including 54d) that is part of a circuit (wire 54d and solenoid 54 form part of the circuit) that includes the electrical device (54 and 54d); 
wherein the framework (56 and 58 ; under the broadest reasonable interpretation, this could also be interpreted to be the cylinder head 26) fits around (Merriam-Webster defines the term “around” as “in, along, or through a circuit”, “on all or various sides: in every or any direction” or “near” and under the broadest reasonable interpretation, the frame work is near/on a side of the spark plug tube) a spark plug tube (interpreted as intended use since the spark plug tube is not positively claimed and further since it appears to be beyond the scope of the claim directed to a valve train) while holding a component (54) of the circuit (54/54d) that includes the electrical device (54/54d) in a position adjacent (see figure 1 where 54/54d is adjacent rocker arm 18) the rocker arm assembly (18).  

Regarding claim 2:
A valvetrain according to claim 1, wherein the framework (under the broadest reasonable interpretation, this could also be interpreted to be the cylinder head 26) is shaped to abut (cylinder head abuts and supports the spark plug tube and spark plug) the spark plug tube (interpreted as intended use since the spark plug tube is not positively claimed and further since it appears to be beyond the scope of the claim directed to a valve train) while holding the component (54) in the position adjacent the rocker arm assembly (cylinder head holds the whole assembly together including the component in a position adjacent to the rocker arm assembly).  

Regarding claim 3:
A valvetrain according to claim 1, wherein the framework (56 and 58) is shaped to abut a pivot (rests on groove 31c of pivot 31) for the rocker arm assembly (18) while fitting around the spark plug tube (as indicated in the claim 1 rejection above, the framework is located around, near or on a side of the spark plug tube) and holding the component (54 and 54d) in the position adjacent the rocker arm assembly (18).  

Regarding claim 4:
A valvetrain according to claim 1, wherein a connector (54d) for coupling the electrical device (54/54d) with a vehicle's power system (inherent, connects to the vehicles power system in order to power solenoid 54) is attached to the framework (56 and 58) at a position that will be proximate the spark plug tube (as indicated above, this is interpreted as intended use) when the framework (56 and 58) is fit around the spark plug tube (interpreted as intended use and as indicated above, under the broadest reasonable interpretation, the frame work would be near the spark plug tube).  

Regarding claim 5:
A valvetrain according to claim 1, wherein: 
the electrical device (54/54d) is an electromagnetic latch assembly (54/54d) comprising an electromagnet (54 is a solenoid) operable to cause a latch pin (22) to translate between a first position (see figure 1 where the latch 22 is in the locked position) and a second position (see figures 4 and 5 where the latch 22 is in the unlocked position); 
one of the first and second latch pin positions provides a configuration in which the rocker arm assembly (18) is operative to actuate a moveable valve in response to rotation of a cam shaft to produce a first valve lift profile (see figure 4 and 5 where the latch is in the unlocked position and the rocker arm is moved via cam 24a resulting in the first valve lift profile); and  
the other of the first and second latch pin positions provides a configuration in which the rocker arm assembly (18) is operative to actuate the moveable valve in response to rotation of the cam shaft to produce a second valve lift profile, which is distinct from the first valve lift profile, or the poppet valve is deactivated (see figure 1 and 5 where the latch is in the locked position and the rocker arm is moved via cam 24c resulting in the second valve lift profile different from the first valve lift profile).  

Regarding claim 9:
A valvetrain according to claim 5, wherein the component (54) held in the position adjacent the rocker arm assembly (18) by the framework (56 and 58) is a pole piece (inherent since a electromagnet/solenoid 54 includes a pole piece and therefore the pole piece is supported by the framework) for the electromagnet.  

Regarding claim 10:
A valvetrain according to claim 5 wherein: 
the electromagnet (solenoid 54) is mounted to the framework (56 and 58); and 
the electromagnet is operable to cause the latch pin (22) to translate between the first position and the second position (figure 1 vs figures 4 and 5) through magnetic flux that passes between (magnetic flux is in the component/solenoid 54 (Box C in figure 1 below) which is still between the rocker arm assembly 18 and the outer housing of the component 54 as shown in figure 1 below) the rocker arm assembly (18) and the component (54) held in the position adjacent the rocker arm assembly (18) by the framework (56 and 58).  

    PNG
    media_image1.png
    723
    731
    media_image1.png
    Greyscale

Figure 1 - figure 1 of Soeters, annotated by the examiner

Regarding claim 16:
A valvetrain (figure 1) for an internal combustion engine of a type that has a combustion chamber  (26c), a moveable valve  (16) having a seat (26d) formed in the combustion chamber, and a camshaft (24), comprising: 
a rocker arm assembly comprising a rocker arm (18); 
an electromagnetic latch assembly (54) comprising an electromagnet operative to actuate a latch pin (22) mounted to the rocker arm (18); and 
a framework (56 and 58) that supports a conductor (supports 54 including 54d) that is part of a circuit (wire 54d and solenoid 54 form part of the circuit) that includes the electromagnet (54); 
wherein the framework (56 and 58) fits around (Merriam-Webster defines the term “around” as “in, along, or through a circuit”, “on all or various sides: in every or any direction” or “near” and under the broadest reasonable interpretation, the frame work is near/on a side of the spark plug tube) a spark plug tube (interpreted as intended use since the spark plug tube is not positively claimed and further since it appears to be beyond the scope of the claim directed to a valve train) while holding a component (54)  of the circuit (54/54d) in a position adjacent (see figure 1 where 54/54d is adjacent rocker arm 18) the rocker arm assembly (18).  

Regarding claim 17:
A valvetrain according to claim 16 wherein the component is a pole piece (inherent since 54 is a solenoid which is an electromagnet that further includes a pole piece) for the electromagnet (solenoid 54).  

Regarding claim 18:
A valvetrain according to claim 16 wherein the component (54d) provides electrical power (54d is a wire) to the electromagnet (54).  

Claims 1, 4-8, 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 5,544,626 to Diggs et al. (Diggs).
Diggs discloses:
Regarding claim 1:
A valvetrain (figure 7-9) for an internal combustion engine of a type that has a combustion chamber, a moveable valve (20) having a seat (inherent, valve 20 has a seat that it rests on) formed in the combustion chamber, and a camshaft (34), comprising: 
10); 
an electrical device (96, 103, 110 and see figure 2 below, element C) that configures the rocker arm assembly (part of the electrical circuit that actuates latch pin 52”) or provides position feedback for a part of the rocker arm assembly; and 
a framework (98) that supports a conductor (103 or 110) that is part of a circuit (96, 103, 110 and see figure 2 below, element C) that includes the electrical device (96); 
wherein the framework (98) fits around (Merriam-Webster defines the term “around” as “in, along, or through a circuit”, “on all or various sides: in every or any direction” or “near” and under the broadest reasonable interpretation, the frame work is near/on a side of the spark plug tube) a spark plug tube (interpreted as intended use since the spark plug tube is not positively claimed and further since it appears to be beyond the scope of the claim directed to a valve train) while holding a component (103, 110 or C in figure 2 below) of the circuit that includes the electrical device (96 is part of the circuit including 103, 110 and C in figure 2 below) in a position adjacent the rocker arm assembly (see figure 8 where 103, 110 are adjacent to the rocker arm).  

    PNG
    media_image2.png
    218
    575
    media_image2.png
    Greyscale

Figure 2- figure 8a of Diggs, annotated by the examiner
Regarding claim 4:
A valvetrain according to claim 1, wherein a connector (110) for coupling the electrical device (96) with a vehicle's power system (column 5, line 10) is attached to the 98) at a position that will be proximate the spark plug tube (as indicated above, this is interpreted as intended use) when the framework is fit around the spark plug tube (interpreted as intended use and as indicated above, under the broadest reasonable interpretation, the frame work would be near the spark plug tube).  

Regarding claim 5:
A valvetrain according to claim 1, wherein: 
the electrical device is an electromagnetic latch assembly comprising an electromagnet (96) operable to cause a latch pin (52”) to translate between a first position (position as shown in figure 7) and a second position (opposite what is shown in figure 7 where 52” is disengaged from 26”); 
one of the first and second latch pin positions provides a configuration in which the rocker arm assembly is operative to actuate a moveable valve in response to rotation of a cam shaft to produce a first valve lift profile (as shown in figure 7, the inner arm 26” is engaged with 12’ to allow the camshaft 34 to actuate the valve 20); and  
the other of the first and second latch pin positions provides a configuration in which the rocker arm assembly is operative to actuate the moveable valve in response to rotation of the cam shaft to produce a second valve lift profile, which is distinct from the first valve lift profile, or the poppet valve is deactivated (opposite what is shown in figure 7 (similar to what is shown in figure 4) where the latch pin is disengaged resulting in the cam of the camshaft 34 not actuating the valve and therefore deactivating the valve (column 4, lines 40-45)).  

Regarding claim 6:
A valvetrain according to claim 5, wherein: 
the electromagnet (96) is mounted to the rocker arm (part of 12’ which is part of the rocker arm); and 
the component (103) held in the position adjacent the rocker arm (see figure 8) assembly by the framework (98) provides electrical power to the electromagnet (column 5, line 10).  

Regarding claim 7:
A valvetrain according to claim 5, wherein: 
the electromagnet (96) is mounted to the rocker arm (part of 12’ which is part of the rocker arm); 
wherein the electromagnet (96) receives power through an electrical connection (108) made by abutment between surfaces of two distinct parts (103/102 and 98); 
the component (110) held by the framework (98) in the position adjacent the rocker arm assembly (as shown in figure 8) provides one of the two abutting surfaces (110 abuts 106); and 
the other of the two abutting is provided by a component (106) that is mounted to the rocker arm (attached to the rocker arm via 110).  

Regarding claim 8:
A valvetrain according to claim 7, wherein: 
32) configured to engage a cam (34) mounted on a camshaft (column 2, line 58) as the camshaft rotates; and 
the rocker arm assembly is operative to move one of the two abutting surfaces relative to the other in response to actuation of the cam follower (column 5, lines 20-23, “The spring steel connector provides a positive joint 20 between the inner arm and the pins 110, which rotate with the arm and with the arm move vertically, while the electrical connections remain fixed”).  

Regarding claim 16:
A valvetrain (figure 7-9) for an internal combustion engine of a type that has a combustion chamber, a moveable valve (20) having a seat (inherent, valve 20 has a seat that it rests on) formed in the combustion chamber, and a camshaft (34), comprising: 
a rocker arm assembly comprising a rocker arm (10); 
an electromagnetic latch assembly comprising an electromagnet (96) operative to actuate a latch pin (52) mounted to the rocker arm (10); and 
a framework (98) that supports a conductor (110, 103) that is part of a circuit (110, 103) that includes the electromagnet (96 is part of the circuit that includes 110 and 103); 
wherein the framework (98) fits around (Merriam-Webster defines the term “around” as “in, along, or through a circuit”, “on all or various sides: in every or any direction” or “near” and under the broadest reasonable interpretation, the frame work is near/on a side of the spark plug tube) a spark plug tube (interpreted as intended use since the spark plug tube is not positively claimed and further since it appears to be beyond the scope of the claim directed to a valve train) while holding a component (103, 110 or C in figure 2 above) of the circuit (103 or 110) in a position adjacent the rocker arm assembly (see figure 8 where 103, 110 are adjacent to the rocker arm).  

Regarding claim 18:
A valvetrain according to claim 16 wherein the component (103 or 110) provides electrical power (column 5, line 10) to the electromagnet (98).  

Regarding claim 19:
A valvetrain according to claim 16 wherein: 
the electromagnet (98) is powered through an electrical connection (108) formed by abutment between the surfaces of two distinct parts (110 and 98); 
the rocker arm assembly is operative to move one of the parts (rocker arm moves pins 110; column 5, lines 20-23) independently from the other (relative to 98) in response to actuation of the cam follower (the rocker arm moves due to the actuation of the cam follower 68); and 
the component (103) of the circuit (103, 110) held by the framework (98) is attached to one of the parts (103 is attached to 110 via 98).  

Regarding claim 20:
A valvetrain according to claim 19 wherein the electromagnetic latch assembly provides the latch pin (52”) with positional stability (52” is supported by bore in D which has been interpreted to be part of the electromagnetic latch assembly) independently from the electromagnet (96) when the latch pin is in both an extended latch pin position and a retracted latch pin position (bore in structure D supports pin 52” despite the position of the pin (either in the extended or the retracted position)).  

    PNG
    media_image3.png
    286
    752
    media_image3.png
    Greyscale

Figure 3 - figure 7 of Diggs, annotated by the examiner


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Soeters as evidenced by US patent application publication number 2005/0161011 to Fujii et al. (Fujii).
Regarding claim 14:
Soeters discloses:

installing a valvetrain (34) according to claim 1 (figure 1) on the cylinder head (26) with the framework (56 and 58)(valvetrain 34 is installed on the cylinder head as shown in figure 1); and 
using the framework (56 and 58), holding a component of the electrical device (54/54d) or the circuit through which the electrical device (54/54d) is powered in a position adjacent (see figure 1 where the framework 56/58 is adjacent to the rocker arm 34) the rocker arm assembly (18).  
Soeters fails to explicitly disclose:
The framework fitting around the spark plug tube.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that internal combustion engine such as the one shown in Soeters includes a spark plug and spark plug tube for igniting the fuel within the combustion chamber with the valvetrain/framework adjacent/around the spark plug/spark plug tube for controlling intake and exhaust gases out of the cylinder associated with the spark plug/spark plug tube and as further evidenced by US patent application publication number 2005/0161011 to Fujii which shows the valvetrain 31/36 adjacent/around a spark plug/spark plug tube 86/87.
Regarding claim 15:
Soeters discloses:
The method of claim 14, further comprising: 
31) on the cylinder head (26); 
wherein installing a valvetrain (34) according to claim 1 on the cylinder head (26) comprises installing the rocker arm assembly (18) on the pivot (31) whereby the pivot provides a fulcrum (31b) for the rocker arm assembly (18); and 
the framework (56 and 58) abuts (rests on groove 31c) the pivot (31).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Diggs as evidenced by US patent application publication number 2005/0161011 to Fujii et al. (Fujii).
Regarding claim 14:
Diggs discloses:
A method of manufacturing an internal combustion engine (figure 1) of a type that has a combustion chamber, a moveable valve (20) having a seat formed in the combustion chamber, and a camshaft (attached to cam 34), comprising: 
installing a valvetrain (valvetrain shown in figures7-9 is attached to the lash adjuster 24) according to claim 1 on a lash adjuster (24 as shown in figure 1) with the framework (98); and 
using the framework (98), holding a component (holds 103 and 102) of the electrical device or the circuit (framework 98 holds 103 and 102 which is part of the circuit) through which the electrical device (96) is powered (column 5, line 10) in a position adjacent (the framework 98 is adjacent the rocker arm as shown in figure 7) the rocker arm assembly.  
Diggs fails to explicitly disclose:
		The valve train installed on a cylinder head;

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that valvetrain such as the one shown in Diggs is mounted to a cylinder head since it is part an of engine (Diggs, column 2, lines 30-35) and as evidenced by US patent application publication number 2005/0161011 to Fujii which shows the valvetrain 31/36 on a cylinder head 14. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that internal combustion engine such as the one shown in Diggs includes a spark plug and spark plug tube for igniting the fuel within the combustion chamber with the valvetrain/framework adjacent/around the spark plug/spark plug tube for controlling intake and exhaust gases out of the cylinder associated with the spark plug/spark plug tube and as further evidenced by US patent application publication number 2005/0161011 to Fujii which shows the valvetrain 31/36 adjacent/around a spark plug/spark plug tube 86/87.

Allowable Subject Matter

Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US patent number 6,318,318 to Jahr (see the electromagnetic actuator 216).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/WESLEY G HARRIS/Examiner, Art Unit 3746